Title: To James Madison from John Devereux, 7 November 1816
From: Devereux, John
To: Madison, James


        
          Valued Sir
          Washington 7th. novbr. 1816
        
        I beg leave to present you with two Peruvian Tiger Skins—which you’ll please to accept as a small token to record that gratitude which in common with our country, I shall never cease to owe you, and that high respect for virtues and merits, which I feel too Strongly to express by words. With profound respect and esteem, I am Sir, your most obdt. Servt.
        
          J: Devereux
        
      